UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-170779 Vizconnect, Inc. (Name of small business issuer in its charter Nevada 27-3687123 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1350 Main Street, Suite 1407 Springfield, Massachusetts (Address of principal executive offices) (Zip Code) (855) 849-2666 (Registrant’s telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: Title of each class: Name of each exchange on which registered: None None Securities registered pursuant to Section 12(g) of the Act: Common Stock Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of April 14, 2014: 58,855,000. The aggregate market value of the voting and non-voting stock held by non-affiliates of the registrant, as of June 28, 2013, was approximately $3,531,300. All executive officers and directors of the registrant have been deemed, solely for the purpose of the foregoing calculation, to be "affiliates" of the registrant. FORM 10-K FOR THE FISCAL YEAR ENDED DECEMBER 31, 2013 INDEX PAGE PART I ITEM 1. Business. 4 ITEM 1A. Risk Factors. 7 ITEM 1B. Unresolved Staff Comments. 8 ITEM 2. Properties. 8 ITEM 3. Legal Proceedings. 8 ITEM 4. Mine Safety Disclosures. 8 PART II ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 9 ITEM 6. Selected Financial Data. 10 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 10 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk. 15 ITEM 8. Financial Statements and Supplementary Data. 16 ITEM 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 17 ITEM 9A. Controls and Procedures. 17 ITEM 9B. Other Information. 18 PART III ITEM 10. Directors, Executive Officers and Corporate Governance. 19 ITEM 11. Executive Compensation 21 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 22 ITEM 13. Certain Relationships and Related Transactions, and Director Independence. 23 ITEM 14. Principal Accounting Fees and Services. 24 PART IV ITEM 15. Exhibits, Financial Statement Schedules 25 SIGNATURES 26 2 STATEMENT REGARDING FORWARD-LOOKING STATEMENTS Except for the historical information contained herein, some of the statements in this Report contain forward-looking statements that involve risks and uncertainties. These statements are found in the sections entitled "Business," "Management's Discussion and Analysis of Financial Condition and Results of Operations," and "Risk Factors." They include statements concerning: our business strategy; expectations of market and customer response; liquidity and capital expenditures; future sources of revenues; expansion of our product lines; addition of new product lines; and trends in industry activity generally. In some cases, you can identify forward-looking statements by words such as "may," "will," "should," "expect," "plan," "could," "anticipate," "intend," "believe," "estimate," "predict," "potential," "goal," or "continue" or similar terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including, but not limited to, the risks outlined under "Risk Factors," that may cause our or our industry's actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by such forward-looking statements. For example, assumptions that could cause actual results to vary materially from future results include, but are not limited to: our ability to successfully develop and market our products to customers; our ability to generate customer demand for our products in our target markets; the development of our target markets and market opportunities; our ability to produce and deliver suitable products at competitive cost; market pricing for our products and for competing products; the extent of increasing competition; technological developments in our target markets and the development of alternate, competing technologies in them; and sales of shares by existing shareholders. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Unless we are required to do so under U.S. federal securities laws or other applicable laws, we do not intend to update or revise any forward-looking statements. 3 PART I Item 1. Business. Overview We were incorporated in the State of Nevada on October 15, 2010. We assist companies across a wide array of industries in utilizing mobile devices and technologies to create targeted branding and advertising campaigns. Our proprietary video marketing platform (the “Platform”) allows companies to integrate traditional print media with mobile Text-to-Video messages, activate and optimize their web portals, and build mobile marketing databases. Our Platform utilizes unique keyword-activated campaigns that engage mobile users with video and automated call-to-action prompts. This dynamic, cloud-based marketing tool has small business applications, enterprise solutions for large companies, and white-label opportunities for marketing and communications firms. On February 13, 2013 (the “Closing Date”), we entered into a Share Exchange Agreement (the “Exchange Agreement”) with (i) VizConnect LLC (“VizConnect”), (ii) all of the members of VizConnect (the “Members”) and (iv) our former principal shareholder pursuant to which we acquired all of the outstanding units of VizConnect in exchange for the issuance of 25,000,000 shares of our common stock to the Members (the “Share Exchange”). The shares issued to the Members in the Share Exchange constituted approximately 61.46% of our issued and outstanding shares of common stock as of and immediately after the consummation of the Share Exchange. In connection with the closing, 40,000,000 shares of our common stock held by our former principal shareholder have been cancelled. As a result of the Share Exchange, VizConnect became our wholly owned subsidiary. The acquisition is being accounted for as a “reverse merger,” and VizConnect is deemed to be the accounting acquirer in the reverse merger. Consequently, the assets and liabilities and the historical operations that will be reflected in the financial statements prior to the acquisition will be those of VizConnect and will be recorded at the historical cost, and the consolidated financial statements after completion of the acquisition will include the assets, liabilities and operation ofthe Companyand VizConnect from the closing date of the acquisition. As a result of the issuance of the shares of common stock pursuant to the Exchange Agreement, a change in control of occurred as a result of the acquisition. In connection with the closing of the Exchange Agreement, Mr. Anthony Pasquale, the Company’s principal shareholder, agreed to cancel his 10,000,000 pre-split (or 40,000,000 post-split) shares of common stock that he owned inthe Companyand we issued 6,250,000 pre-split (or 25,000,000 post-split) sharesto members of VizConnect. Additionally, the existing officers and directors from the Company resigned from its board of directors and all officer positions effective immediately after the closing of the reverse merger. Accordingly, our Board of Directors appointed Mr. Paul Cooleen as our President, Mr. Brian Dee as our Secretary, and Mr. James Henderson as our Treasurer, effectiveupon the closing of the Share Exchange. The Company’s directors approved the Exchange Agreement and the transactions contemplated thereby. Simultaneously, the Members of VizConnect also approved the Exchange Agreement and the transactions contemplated thereby. As a result of the Exchange Agreement, the Company ceased its prior business and acquired 100% of the mobile marketing operations of VizConnect, the business and operations of which now constitutes its primary business and operations. Specifically, as a result of the Exchange Agreement on February 13, 2013: ● The Company acquired and now owns 100% of the issued and outstanding units of VizConnect LLC, a Massachusetts limited liability company and their mobile marketing business; and ● The Company issued 25,000,000 shares of common stock to the Members of VizConnect, constituting approximately 61.46% of the issued and outstanding common stock. As a result of the Company’s reverse acquisition of VizConnect, the Company has assumed the business and operations of VizConnect with its principal activities engaged in the mobile marketing platform business. We effected a 4-for-1 forward stock split, which became effective as of February 25, 2013. 4 On or about April 13, 2013, the Company received written consents in lieu of a meeting of Stockholders from stockholders holding 50.86% of the outstanding shares of the Company’s common stock. This written consent authorized the Company to amend its Articles of Incorporation to change the name of the Company from “VB Clothing, Inc.” to “VizConnect, Inc.” and to increase the number of authorized shares of common stock, par value $0.001, from 70,000,000 to 250,000,000. The Certificate of Amendment, referencing these amendments, was recorded with the State of Nevada on May 10, 2013. OUR BUSINESS Business Overview VizConnect is a cloud-based, video marketing services provider that assists companies across a wide array of industries in utilizing mobile devices and technologies to create targeted branding and advertising campaigns. Our proprietary video marketing platform (the “Platform”) allows companies to integrate traditional print media with mobile Text-to-Video messages, activate and optimize their web portals, and build mobile marketing databases. Our Platform utilizes unique keyword-activated campaigns that engage mobile users with video and automated call-to-action prompts. This dynamic, cloud-based marketing tool has small business applications, enterprise solutions for large companies, and white-label opportunities for marketing and communications firms. We mainly provide our Platform to business entrepreneurs/corporations within the B2B marketplace on a month-to-month subscription that can help our customers: · Enhance their Brand Image through traditional print marketing mediums that utilize keyword-activated Text-to Video messaging · Establish, manage, and utilize targeted mobile data for Brand Imaging and Opt-In Push Marketing campaigns VizConnect’s Platform gives businesses of all sizes the capability to build a bridge from a traditional print media right to the cutting-edge, minute to minute world of mobile marketing. VizConnect Mobile Marketing Platform Each VizConnect account gives clients access to customized keyword campaigns which activate specific video messaging. Keywords can connect to a different video for separate markets, or the same video for improved tracking and analytics. Each keyword campaign can be updated with a new or different video as often as desired. At the end of each video, our fully customizable Call-to-Action feature encourages customers to take an action (call, purchase, view, etc.) immediately and directly from their mobile device. The cloud-based Platform provides relatively low-cost access to mobile marketing initiatives. Our subscribers can use their unique keywords, printed on marketing materials to connect to customers and provide rich-media advertising and marketing content through mobile platforms. Our platform ensures that engaged mobile users are directed to videos, web portals, landing or registration pages. Furthermore, VizConnect’s Platform is easy to use, allowing clients to store, manage, and measure the effectiveness of their marketing videos through a streamlined point-and-click portal. 5 Company Marketing VizConnect sells its products and services using a dynamic and experienced sales team, large scale white label-partnership opportunities, and directly through the web by utilizing SEO and SEM strategies. The Company will provide support for both its small business and enterprise solutions-based clients by utilizing in-house and contracted mobile marketing consultants. Our Corporate History and Background VizConnect was organized as a limited liability company under the laws of the Commonwealth of Massachusetts on April 5, 2011 to engage in the development of a cloud-based, marketing services provider. Corporate Information Our principal executive offices are located at 1350 Main Street, Suite 1407Springfield, MA 01103. Our telephone number at this address is (855) 849-2666. Our Competitive Strengths We believe that the following strengths contribute to our success and differentiate us from our competitors: VizConnect exhibits two particular strengths in comparison with businesses that are serving the mobile marketing arena: the proprietary nature of our core service and our unique ability to facilitate white-label partnerships. We consider our principal competitors to be businesses that are leveraging the use of QR codes in connection with mobile marketing. In virtually all other circumstances of which we are aware, those businesses are focusing on connecting QR codes to mobile-friendly websites or other text-based advertising.We believe that VizConnect’s focus on Text-to-Video as the principal advertising medium, combined with our easy-to-use interface, is a particular strength, especially as smartphone sales continue to rise. Further, the core service provides a simple method by which the advertiser can request feedback or contact from the consumer following a video – a feature not available through free resources such as YouTube – is a considerable strength. Sales and Marketing Our executive management team is actively involved in business development and in managing our key client relationships.The Company maintains a website and a presence on key social media sites, and is developing its own marketing plan. Research and Development Because of the nature of our business, we are required to improve our technology ability in a high frequency in order to compete with other business competitors in the business. Since the beginning of our operation in 2011, we have strived to work on our website by increasing the input of our database, developing new channels and functions on our website. In November 2012, the Company upgraded the technology that runs the core product to allow for greater scalability of the service, with the principal focus being on video uploaded to our host server. The Company has also re-focused sales and marketing efforts to take advantage of unique white-label opportunities. The Company expects to develop additional tools that will allow its clients to more easily manage their accounts on a mobile device, as well as additional mobile marketing services that will enhance the existing product. Some of this development may require internal software development, and some may be obtained through licensing arrangements with third parties. 6 Competition Our business model is to provide our B2B platform to technology enterprises, and our revenue is generated from small business monthly subscriptions, sales of large-scale enterprise solutions, and white-label partnerships. We believe that we have the unique business model; however, we still acknowledge the competition from other mobile marketing solutions and QR Code marketing companies. There are a few such companies that purport to host video as part of their product, but unlike VizConnect, that feature is not highlighted as part of the product. Other mobile marketing competitors promote the use of short SMS code texting, near-field communication technology and augmented reality. Traditional media channel (magazine, newspapers, and radio), telecommunications, street showcase, billboard, frame and public transport advertising companies are also our competitors. Intellectual Property Our intellectual property consists of our copyrighted website content, social media pages on Facebook and Twitter, as well as the term “VizConnect,” which at the current time is an unregistered trademark for which an application has been filed with the United States Patent and Trademark Office. Trademarks On February 12, 2013, the Company submitted an application with the United States Patent and Trademark Office with regard to the mark “VizConnect”.The application has been assigned serial number 85847434. Domain Names VizConnect owns two domain names, which are vizconnect.com, vzc.me, vippit.mobi and vippitmedia.com. Employees As of March 31, 2014, we have one (1) full time employee. Our three directors, Paul Cooleen, Brian Dee and Ed Carroll, all contribute their time to our Company. Item 1A. Risk Factors. Smaller reporting companies are not required to provide the information required by this item. 7 Item 1B. Unresolved Staff Comments. None. Item 2. Properties. Our principal executive office is located at 1350 Main Street, Suite 1407, Springfield, Massachusetts, and our telephone number is (855) 849-2666. One (1) year lease agreement with NAI Plotkin Commercial Real Estate ending March 31, 2014 with amonthly rent totaling $2,150.00 Item 3. Legal Proceedings. From time to time, we may become involved in various lawsuits and legal proceedings, which arise, in the ordinary course of business. However, litigation is subject to inherent uncertainties, and an adverse result in these or other matters may arise from time to time that may harm our business. We are currently not aware of any such legal proceedings or claims that we believe will have a material adverse effect on our business, financial condition or operating results. Item 4. Mine Safety Disclosures. Not applicable. 8 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Our Common Stock trades in the over-the-counter-market (“OTC”) on the OTC Bulletin Board (“OTCBB”) under the symbol “VIZC.” The OTCBB is a quotation service that displays real-time quotes, last-sale prices, and volume information in the OTC equity securities. An OTCBB equity security generally is any equity security that is not listed or traded on a national securities exchange. Prior to May 2013, our Common Stock was quoted under the symbol under the symbol “VBCO”, but was changed to “VIZC” as part of the closing of our reverse merger and our name change to VizConnect, Inc. Our Common Stock was quoted on the OTCBB but did not trade prior to the name change. Price Range of Common Stock The following table shows, for the periods indicated, the high and low bid prices per share of our common stock as reported by the OTCBB quotation service. These bid prices represent prices quoted by broker-dealers on the OTCBB quotation service. The quotations reflect inter-dealer prices, without retail mark-up, mark-down or commissions, and may not represent actual transactions. High Low First quarter $ N/A $ N/A Second quarter $ N/A $ N/A Third quarter $ N/A $ N/A Fourth quarter $ N/A $ N/A First quarter $ N/A $ N/A Second quarter $ $ Third quarter $ $ Fourth quarter $ $ Holders of Capital Stock As of the date of this registration statement, we had 71 holders of our common stock. Rule 144 Shares As of the date of this registration statement, we do not have any shares of our common stock that are currently available for sale to the public in accordance with the volume and trading limitations of Rule 144. Stock Option Grants We do not have a stock option plan in place and have not granted any stock options at this time. 9 Recent Sales of Unregistered Securities None. Dividends No dividends were declared on our common stock in the year ended December 31, 2013, and it is anticipated that cash dividends will not be declared on our common stock in the foreseeable future. Our dividend policy is subject to the discretion of our board of directors and depends upon a number of factors, including operating results, financial condition and general business conditions. Holders of common stock are entitled to receive dividends as, if and when declared by our board of directors out of funds legally available therefor. We may pay cash dividends if net income available to stockholders fully funds the proposed dividends, and the expected rate of earnings retention is consistent with capital needs, asset quality and overall financial condition. Securities Authorized for Issuance under Equity Compensation Plan None. Item 6. Selected Financial Data. Smaller reporting companies are not required to provide the information required by this item. Item 7. Management’s Discussion and Analysis of Financial Conditions and Results Of Operations. The following plan of operation provides information which management believes is relevant to an assessment and understanding of our results of operations and financial condition. The discussion should be read along with our financial statements and notes thereto. This section includes a number of forward-looking statements that reflect our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events. You should not place undue certainty on these forward-looking statements. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from our predictions. Overview of our Business VizConnect is a cloud-based, video marketing services provider that assists companies across a wide array of industries in utilizing mobile devices and technologies to create targeted branding and advertising campaigns. Our proprietary video marketing platform (the “Platform”) allows companies to integrate traditional print media with mobile Text-to-Video messages, activate and optimize their web portals, and build mobile marketing databases. Our Platform utilizes unique keyword-activated campaigns that engage mobile users with video and automated call-to-action prompts. This dynamic, cloud-based marketing tool has small business applications, enterprise solutions for large companies, and white-label opportunities for marketing and communications firms. 10 We mainly provide our Platform to business entrepreneurs/corporations within the B2B marketplace on a month-to-month subscription that can help our customers: · Enhance their Brand Image through traditional print marketing mediums that utilize keyword-activated Text-to Video messaging · Establish, manage, and utilize targeted mobile data for Brand Imaging and Opt-In Push Marketing campaigns VizConnect’s Platform gives businesses of all sizes the capability to build a bridge from a traditional print media right to the cutting-edge, minute to minute world of mobile marketing. On February 13, 2013 (the “Closing Date”), we entered into a Share Exchange Agreement (the “Exchange Agreement”) with (i) VizConnect LLC (“VizConnect”), (ii) all of the members of VizConnect (the “Members”) and (iv) our former principal shareholder pursuant to which we acquired all of the outstanding units of VizConnect in exchange for the issuance of 6,250,000 shares of our common stock to the Members (the “Share Exchange”). The shares issued to the Members in the Share Exchange constituted approximately 61.46% of our issued and outstanding shares of common stock as of and immediately after the consummation of the Share Exchange. In connection with the closing, 10,000,000 shares of our common stock held by our former principal shareholder have been cancelled. As a result of the Share Exchange, VizConnect became our wholly owned subsidiary. The acquisition is being accounted for as a “reverse merger,” and VizConnect is deemed to be the accounting acquirer in the reverse merger. Consequently, the assets and liabilities and the historical operations that will be reflected in the financial statements prior to the acquisition will be those of VizConnect and will be recorded at the historical cost, and the consolidated financial statements after completion of the acquisition will include the assets, liabilities and operation of VB Clothing and VizConnect from the closing date of the acquisition. As a result of the issuance of the shares of common stock pursuant to the Exchange Agreement, a change in control of occurred as a result of the acquisition. In connection with the closing of the Exchange Agreement, Mr. Anthony Pasquale, VB Clothing, Inc.’s principal shareholder, agreed to cancel his 10,000,000 shares of common stock that he owned in VB Clothing and we issued 6,250,000 shares to members of VizConnect. Additionally, the existing officers and directors from VB Clothing resigned from its board of directors and all officer positions effective immediately after the closing of the reverse merger. Accordingly, our Board of Directors appointed Mr. Paul Cooleen as our President, Mr. Brian Dee as our Secretary, and Mr. James Henderson as our Treasurer, effectiveupon the closing of the Share Exchange. VB Clothing’s directors approved the Exchange Agreement and the transactions contemplated thereby. Simultaneously, the Members of VizConnect also approved the Exchange Agreement and the transactions contemplated thereby. Prior to the Exchange Agreement, VB Clothing, Inc. was in the business of selling active/leisure lines of women’s clothing. VB Clothing, Inc. was incorporated in the State of Nevada on October 15, 2010. As a result of the Exchange Agreement, VB Clothing, Inc. ceased its prior business and acquired 100% of the mobile marketing operations of VizConnect, the business and operations of which now constitutes its primary business and operations. Specifically, as a result of the Exchange Agreement on February 13, 2013: - VB Clothing acquired and now owns 100% of the issued and outstanding units of VizConnect LLC, a Massachusetts limited liability company and their mobile marketing business; and - VB Clothing issued 6,250,000 shares of common stock to the Members of VizConnect, constituting approximately 61.46% of the issued and outstanding common stock. 11 As a result of VB Clothing’s reverse acquisition of VizConnect, VB Clothing has assumed the business and operations of VizConnect with its principal activities engaged in the mobile marketing platform business. Results of Operations The following table summarizes changes in selected operating indicators of the Company, illustrating the relationship of various income and expense items to net sales for the respective periods presented (components may not add or subtract to totals due to rounding): Period Ended December 31, 2013 December 31, 2012 Revenue $ $ Expenses $ $ Loss from Operations $ ) $ ) Other (Expense) Income $ $ ) Net Loss $ ) $ ) Twelve Months Ended December 31, 2013 Compared with Twelve Months Ended December 31, 2012 Revenue: Revenues for the twelve-month period ending December 31, 2013 were $335,768, compared with $23,531 for the twelve month period ending December 31, 2012, reflecting an increase of 1,326.9%. The increase in revenues during the periods was primarily attributable tothe growth of the network marketing sales model. Operating Expenses: Operating expenses for the twelve-month period ending December 31, 2013 were $921,067 compared with $282,684 for the twelve month period ending December 31, 2012, reflecting an increase of 225.8%. The increase in operating expenses was primarily attributable to large professional fees, enhancement to the platform and running the network marketing sales model. Loss from Operations: We incurred losses from operations totaling $585,299 for the twelve-month period ending December 31, 2013, compared to losses from operations totaling $259,153 for the twelve-month period ending December 31, 2012, reflecting an increase of 125.9% The increase in losses from operations was primarily attributable to professional fees and sales expenses. Other Expense (Income): The Company had other income for the twelve-month period ending December 31, 2013 in the amount of $107,235, which is composed of a gain on the change in derivative liability of $259,082 net of interest expense of $151,847 compared with $14,306 of interestexpensefor the twelve-month period ending December 31, 2012, reflecting andecrease of 849.58%.The increase in interest expense was due to the increase innotes payable and increase in the interestrate of the new notes. The gain in the change of the derivative liability was due to a decrease in the values of the derivatives. Net loss: We incurred a net loss of $462,084 or 137.3% of revenues, for the twelve-month period ending December 31, 2013, compared to a net loss of $273,459 or 1,162.12% of revenues, for the twelve-month period ending December 31, 2012. The decrease in loss is attributable to the increase in sales and growth of the company. 12 Plan of Operations VizConnect is a cloud-based, video marketing services provider that assists companies across a wide array of industries in utilizing mobile devices and technologies to create targeted branding and advertising campaigns. Our proprietary video marketing platform (the “Platform”) allows companies to integrate traditional print media with mobile Text-to-Video messages, activate and optimize their web portals, and build mobile marketing databases. Our Platform utilizes unique keyword-activated campaigns that engage mobile users with video and automated call-to-action prompts. This dynamic, cloud-based marketing tool has small business applications, enterprise solutions for large companies, and white-label opportunities for marketing and communications firms. By the end of fiscal year 2014, we plan to begin expanding our customer reach internationally. Critical Accounting Policies and Estimates Use of Estimates In preparing financial statements in conformity with generally accepted accounting principles, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and revenues and expenses during the reported period. Actual results could differ from those estimates. Cash and Cash Equivalents The Company considers all highly liquid temporary cash investments with an original maturity of three months or less to be cash equivalents.At December 31, 2013 and December 31, 2012, the Company had no cash equivalents. Advertising Costs Advertising Costs are expensed in the period when the advertisements have reached their intended users. Advertising expense the periods ended December 31, 2012 and December 31, 2013 were $403 and $1,115 respectively. 13 Software Development Costs We expense software development costs to be marketed to external users, beforetechnological feasibility of such products is reached. We have determined that technological feasibility is reached shortly before the release of those products and as a result, the development costs incurred after the establishment of technological feasibility and before the release of those products were not material, and accordingly, were expensed as incurred. Software development costs totaled $102,809 and $108,834 for the periods ended December 31, 2013 and December 31, 2012 respectively. Revenue Recognition The Company will recognize revenue on arrangements in accordance with FASB ASC No. 605, “Revenue Recognition”.In all cases, revenue is recognized only when the price is fixed and determinable, persuasive evidence of an arrangement exists, the service is performed and collectability of the resulting receivable is reasonably assured. The Company recognizes revenue from monthly subscriptions fees in the month in which services are used. Because a portion of the fees are earned over a month period, any fees collect in which the services are not provided are recorded as deferred revenue. Recent Accounting Pronouncements In July 2012, FASB issued Accounting Standards Update 2012-02, Balance Sheet- Intangibles- Goodwill and Other (Topic 350): Testing Indefinite-Lived Intangible Assets for Impairment is an Amendment to FASB Accounting Standards Update 2011-08. The objective of the amendments in this Update is to reduce the cost and complexity of performing an impairment test for indefinite-lived intangible assets by simplifying how an entity tests those assets for impairment and to improve consistency in impairment testing guidance among long-lived asset categories. The amendments permit an entity first to assess qualitative factors to determine whether it is more likely than not that an indefinite-lived intangible asset is impaired as a basis for determining whether it is necessary to perform the quantitative impairment test in accordance with Subtopic 350-30, Intangibles- Goodwill and Other–General Intangibles Other than Goodwill. The more-likely-than-not threshold is defined as having a likelihood of more than 50 percent. The amendments are effective for annual and interim impairment tests performed for fiscal years beginning after September 15, 2012. Early adoption is permitted, including for annual and interim impairment tests performed as of a date before July 27, 2012, if a public entity’s financial statements for the most recent annual or interim period have not yet been issued or, for non-public entities, have not yet been made available for issuance. The adoption of this pronouncement did not have any effect on the Company. The Company does not expect the adoption of any other recently issued accounting pronouncements to have a significant effect on its financial statements. 14 Liquidity and Capital Resources Our cash and cash equivalents is $34,904 as ofDecember 31, 2013. Despite capital contributions and sales, and both related party and third party loan commitments, we may experience cash flow shortages that can slow our expected growth. We have primarily financed our activities from sales of our capital stock and from loans from related and third parties.A significant portion of the funds raised from the sale of capital stock will be used to cover working capital needs such as office expenses and various professional fees. Our cash flow requirements during this period have been met by contributions of capital and debt financing.We anticipate that financing will be required until such time as we are able to generate adequate cash flow from operations to support both our cash needs for normal operations, and to support the cash needs for our investment into additional resources and assets to support our growth. Currently we cannot determine when either will occur and as such we will need to obtain financing to cover our costs for the foreseeable future.No assurance can be given that these sources of financing will continue to be available. If we are unable to generate profits, or unable to obtain additional funds for its working capital needs, we may have to curtail normal operations, or cease operations completely. Off-balance Sheet Commitments and Arrangements We have no off-balance sheet transactions, arrangements, obligations (including contingent obligations), or other relationships with unconsolidated entities or other persons that have, or may have, a material effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources Item 7A. Quantitative and Qualitative Disclosures About Market Risk. Smaller reporting companies are not required to provide the information required by this item. 15 Item 8. Financial Statements and Supplementary Data. VIZCONNECT, INC. AND SUBSIDIARIES CONTENTS PAGE Report of Independent Registered Public Accounting Firm F-1 Consolidated Financial Statements Balance Sheets at December 31, 2013 (Consolidated) and 2012 F-2 Statements of Operations for the Years Ended December 31, 2013 (Consolidated) and 2012 F-3 Statements of Changes in Deficit for the Years ended December 31, 2013 (Consolidated) and 2012 F-4 Statements of Cash Flows for the Years Ended December 31, 2013 (Consolidated) and 2012 F-5 Notes to Consolidated Financial Statements F-6 - F-16 16 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors: VizConnect, Inc. We have audited the accompanying balance sheets of VizConnect Inc. and subsidiaries (the “Company”) as of December 31, 2013 (consolidated) and December 31, 2012 and the related statement of operations, and changes in deficit and cash flows for the years ended December 31, 2013 (consolidated) and 2012. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly in all material respects, the financial position of VizConnect Inc. as of December 31, 2013 (consolidated) and December 31, 2012 and the results of its operations and its cash flows for the years ended December 31, 2013(consolidated) and 2012 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 2 to the financial statements the Company has a consolidated net loss of $462,084 for the year ended December 31, 2013, a deficit of $703,541 and a working capital deficit of $668,108 as of December 31, 2013. These factors raise substantial doubt about the Company's ability to continue as a going concern.Management's plans concerning these matters are also described in Note 2.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Liggett, Vogt & Webb, P.A. LIGGETT, VOGT & WEBB, P.A. Certified Public Accountants Boynton Beach, Florida April 21, 2014 F-1 VIZCONNECT, INC. AND SUBSIDIARIES BALANCE SHEETS DECEMBER 31, 2013 (CONSOLIDATED) AND 2012 Consolidated ASSETS CURRENT ASSETS: Cash $ $ Prepaid expenses Note receivable, net of allowance of $22,700 and $0, respectively - - Total current assets Property and equipment, net - TOTAL ASSETS $ $ LIABILITIES AND DEFICIT CURRENT LIABILITIES: Current portion of convertible notes payable, net of discount $85,583 and $0, in 2013 and 2012, respectively $ $
